Citation Nr: 1026055	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  05-31 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a skin disorder, including 
as due to herbicide exposure.



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1967 to July 1969.

This appeal to the Board of Veterans' Appeals (BVA or Board) is 
from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas. 

At that time there were three claims before the Board - for 
service connection for diabetes mellitus, type II due to exposure 
to herbicides, an acquired psychiatric disorder, and a skin 
disorder including exposure to herbicides.  In September 2007, 
the Board returned the claims to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for further 
development.  

During the course of that development, in January 2010, a 
Decision Review Officer decision was issued, granting the Veteran 
service connection for diabetes mellitus, type II with an initial 
disability rating of 20 percent, retroactively effective from 
November 4, 2003.  This same decision also granted service 
connection for an acquired psychiatric disorder, specifically 
major depressive disorder, not otherwise specified, with an 
initial disability rating of 30 percent and an effective date of 
November 4, 2003.  The Veteran has not expressed disagreement 
with the effective date service connection was granted for each 
disability or the initial evaluations assigned.  As such, these 
two issues are no longer before the Board.  The case has 
subsequently been returned to the Board for further appellate 
review.  


FINDING OF FACT

A skin disorder was not manifested during service or for many 
years following separation from service, and is not shown to be 
causally or etiologically related to service, including any 
herbicides the Veteran was exposed to during service.  



CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated during active 
service and may not be presumed to have been so incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated January 2004, 
February 2005, March 2006, January 2008, and October 2009  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to fairly 
decide this appeal, and have not argued that any error or 
deficiency in the accomplishment of the duty to notify and duty 
to assist has prejudiced him in the adjudication of his appeal.  
See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  In providing this assistance, the Board finds 
that there was substantial compliance with the Board's prior 
remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).   
Therefore, the Board finds that duty to notify and duty to assist 
have been satisfied and will proceed to the merits of the 
Veteran's appeal.  

The Veteran essentially contends that he has a skin disorder that 
is related to herbicides he was exposed to during service while 
stationed in Korea.  Service connection is granted if the 
evidence shows a current disability resulted from an injury or a 
disease that was incurred or aggravated during active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
be established either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if available.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an injury 
or disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated subsequent to 
service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).  Evidence relating the current disorder to 
service must be medical unless it concerns a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in service, 
there is a required combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).

Where the determinative issue involves medical causation or a 
medical diagnosis, there generally must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions in this regard generally are insufficient.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  A layperson generally is incapable of 
opining on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

But there are exceptions to this general rule.  Lay testimony is 
competent, for example, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  When, say, a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility determination 
as to whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when:  (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is resolved in favor of the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of Vietnam 
during the Vietnam era will be presumed to have been incurred in 
service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The 
presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or more 
within the time period specified for each disease.  38 C.F.R. § 
3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a 
disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to 
have been exposed to herbicides if he or she served in Vietnam 
between January 9, 1962, and May 7, 1975, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  An opinion of VA's 
General Counsel held that service on a deep-water naval vessel 
off the shores of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, may not be considered 
service in the Republic of Vietnam for purposes of 38 U.S.C.A. 
§ 101(29)(A).  And the Federal Circuit Court since has clarified 
that service in the Republic of Vietnam requires service on the 
landmass of Vietnam or inland waterways.  Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 
2009) (No. 08-525).

The following diseases are associated with herbicide exposure for 
purposes of this presumption:  chloracne or other acneform 
disease consistent with chloracne, Type II Diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

Turning now to the facts of this specific case, as explained, the 
first and indeed perhaps most fundamental requirement for any 
service-connection claim is there must be proof the Veteran has 
the disability claimed.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. 
App. at 225 (service connection presupposes a current diagnosis 
of the condition claimed, to at least confirm the Veteran has it; 
without this minimum level of proof, there can be no valid 
claim).  Concerning this, the Veteran submitted VA treatment 
records from December 1987 through November 2009, concerning a 
myriad of treatment over the years, including a history of tinea 
pedis and tinea cruris.  Notably, February and June 1993 and 
March 2005 VA treatment records show these skin diagnoses and 
subsequent treatment.  Moreover, the November 2009 VA 
compensation examination confirmed the diagnosis of tinea pedis 
and tinea cruris.

Therefore, the determinative issue is whether the Veteran's skin 
disorder is attributable to his active service - and, in 
particular, to exposure to herbicides while in Korea.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).

The Veteran's service personnel and other records confirm he 
served in Korea during the Vietnam Era.  See 38 C.F.R. § 3.2(f).  
Indeed, service connection for his Type II Diabetes Mellitus was 
granted in the January 2010 Decision Review Officer decision, 
issued during the course of this appeal based on the Veteran's 
exposure to herbicides while stationed in Korea.  Therefore, it 
already has been conceded that the Veteran was exposed to 
herbicides and the Board need not address the issue.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Regardless, in order 
for the Veteran to be entitled to service connection on the basis 
of that herbicide exposure, the record must also establish that 
he has a disease that is due to that exposure.  

Unfortunately, although it is established that the Veteran was 
exposed to herbicides during service, the competent medical 
evidence of record does not also establish that he has a disease 
that is associated with exposure to herbicides.  VA has 
determined there is no positive association between exposure to 
herbicides and any other condition for which the Secretary has 
not specifically determined that a presumption of service 
connection is warranted.  See Notice, 68 Fed. Reg. 27630-27641 
(2003).  The Veteran must be diagnosed with one of the specific 
diseases listed in 38 C.F.R. § 3.309(e).  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997).  Unfortunately, the skin diseases 
listed in 38 C.F.R. § 3.309(e) are chloracne, or other acneform 
disease consistent with chloracne.  The Veteran has not been 
diagnosed with chloracne or another acneform disease and 
therefore is not entitled to presumptive service connection on 
this basis.  

But even if, as here, a Veteran is found not entitled to a 
regulatory presumption of service connection, his claim must 
still be reviewed to determine whether service connection may be 
established alternatively on a direct incurrence basis by 
establishing the required causation.  See Combee v. Brown, 34 
F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-
29 (1984), does not preclude a Veteran from establishing service 
connection with proof of actual direct causation).  The Court has 
specifically held that the provisions set forth in Combee, which, 
instead, concerned exposure to radiation, are nonetheless 
applicable in cases, as here, involving exposure to herbicides, 
including Agent Orange.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

Concerning in-service incurrence, the Veteran's service treatment 
records are completely unremarkable for any relevant complaints, 
treatment, or diagnosis of a skin disorder.  The Veteran did 
complain of foot pain in January 1968, however, he did not 
mention his skin as the source of the pain.  Further, his June 
1969 separation examination was equally unremarkable for any 
indication of any skin disorder or attendant symptoms.  So there 
is no objective indication of a skin disorder while the Veteran 
was in service.  His active service ended in July 1969, the month 
following that separation examination.

The Veteran also has failed to provide any objective indication 
of a skin disorder until February 1993, so more than 2 decades 
after his active service ended.  The lapse of so many years after 
his separation from service and the first documented complaint of 
this claimed disorder is probative evidence to be considered in 
determining whether his current disability may be traced back to 
his military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  Of equal or even greater significance, there is 
simply no medical evidence of record etiologically linking any 
skin disorder to the Veteran's active service, including 
especially to his exposure to herbicides while stationed in 
Korea.

Concerning this, the Veteran has provided numerous VA treatment 
records showing the existence of and treatment for his tinea 
pedis and tinea cruris from February 1993 through November 2009.  
However, the VA treating physicians did not render an opinion as 
to the etiology of these skin disorders.  

Following the Board's September 2007 remand, the Veteran received 
a VA compensation examination in November 2009 to specifically 
determine what skin disorder the Veteran suffers from and the 
etiology of the disorder.  The examiner noted the Veteran's 
statements that he suffers from a recurrent rash, which he treats 
with topical anti-fungal creams, Benadryl, oral nystatin and 
injections, if the infection increases in severity.  Upon 
physical examination, the examiner found that the Veteran has 
"hypopigmented areas without overt rash, vesicles, fissures, or 
inflammation."  It was determined that the total area of the 
skin affected was less than 1 percent but that the physical 
descriptions are consistent with tinea cruris and tinea pedis, as 
found on his first and second toes, bilaterally.  Overall, the VA 
compensation examinations objective findings, combined with the 
absence of an in-service incurrence or treatment or any kind 
concerning his skin, in no way indicates or even suggests he may 
have acquired this disorder as a result of his active service.  

Absent this supporting medical nexus evidence, service connection 
is not warranted.  While the Veteran is competent, even as a 
layman, to for example describe any skin disorders he has 
experienced, whether in service or during the many years since 
his discharge, he is not also competent to in turn attribute 
those disorders and associated symptoms to his exposure to 
herbicides while stationed in Korea or, for that matter, to any 
other incident of his active service.  This is a medical, 
not lay, determination.  See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability, including during 
service, even where not corroborated by contemporaneous 
medical evidence, but also indicating the Board retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence, against the other 
evidence of record).  See also 38 C.F.R. § 3.159(a)(2); Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  See also Rucker v. 
Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).  The Federal Circuit Court has recognized 
the Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).

Therefore, service connection may not be established based on 
chronicity in service or continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 494-97 (1997).  It is worth reiterating in this 
regard that evidence that relates the current disorder to service 
must be medical unless it concerns a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97

Accordingly, for these reasons and bases discussed, the 
preponderance of the evidence is against the Veteran's claim for 
a skin disorder, so there is no reasonable doubt to resolve 
in his favor, and his claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a skin disorder, including as due to 
herbicide exposure, is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


